Citation Nr: 0710264	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for bilateral pelvic 
pain.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In connection with this appeal, the 
veteran requested a Travel Board hearing.  Thereafter, in a 
statement dated in September 2004, he withdrew this request.


FINDINGS OF FACT

1.  The veteran did not have "service in the Republic of 
Vietnam" for purposes of presumptive service connection; 
actual exposure to herbicides in service in Vietnam is not 
shown.

2.  There is no evidence of diabetes mellitus in service or 
for many years thereafter, and no competent, probative 
evidence of a nexus between the veteran's diabetes mellitus 
and his period of service from September 1966 to March 1990.

3.  There is no evidence of hypothyroidism in service or for 
many years thereafter, and no competent, probative evidence 
of a nexus between the veteran's hypothyroidism and his 
period of service from September 1966 to March 1990.

4.  Bilateral pelvic pain is considered to be a symptom of a 
disability; there is no objective medical evidence of a 
current disability, manifested by bilateral pelvic pain, that 
could be related to service.

5.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Service connection for bilateral pelvic pain is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Presumptive diseases include Type II 
diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  A veteran who had service in the Republic of 
Vietnam from January 9, 1962, to May 7, 1975, is presumed to 
have been exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Initially, the Board finds no evidence of diabetes mellitus 
within one year after the veteran's separation from service 
in March 1990.  Therefore, presumptive service connection for 
chronic disease is not for application.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, the Board finds that service connection for 
diabetes mellitus on a presumptive basis is not warranted.  
Specifically, although the veteran had active duty service 
during the Vietnam era, the evidence fails to demonstrate 
(and the veteran does not contend) that he had "service in 
the Republic of Vietnam" for purposes of the presumption.  
Accordingly, the Board finds that the veteran did not have 
"service in the Republic of Vietnam" for purposes of the 
presumption.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  
Absent "service in the Republic of Vietnam," exposure to 
herbicides is not presumed.  

Considering the claims on a direct basis, the Board similarly 
finds that service connection must be denied.  Service 
medical records are negative for evidence of diabetes 
mellitus or hypothyroidism.  In addition, although service 
medical records reflect that, in December 1978, the veteran 
sought treatment for complaints of groin, buttock, and hip 
pain due to a fall, these records do not provide a diagnosis 
with respect to the hips.  The remaining service medical 
records are silent with respect to complaints of or treatment 
for hip pain.  

Post service medial records reflect that there is no evidence 
of diabetes until December 1996, over six years after the 
veteran's separation from active duty service, or 
hypothyroidism until February 1997, approximately seven years 
after his separation from active duty service.  Specifically, 
the first clinical evidence of diabetes is a December 1996 
private treatment report which reflects a diagnosis of 
diabetes type II, uncontrolled and the first clinical 
evidence of hypothyroidism is a February 1997 private 
treatment report which notes that, clinically, the veteran 
has possible hypothyroidism.  

Moreover, a 1988 treatment report notes that the veteran had 
no history of hypothyroidism and no family or personal 
history of diabetes, providing evidence against this claim.  
In addition, post service medical records are silent with 
respect to complaints of or treatment for a disorder 
manifested by hip pain.  Therefore, service connection may 
not be granted based on chronicity in service or continuous 
post-service symptoms of a disorder first seen in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for diabetes 
and hypothyroidism.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

Moreover, there is no competent, probative evidence of a 
nexus between any of the disorders and the veteran's period 
of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
probative medical evidence of record that links any of the 
disorders to service.

With regard to the contention that early testing indicated 
high glucose readings, indicating the beginnings of these 
conditions, the Board must note that this same evidence (the 
employment physical) does not indicate a diagnosis of the 
conditions at issue, providing evidence against the claim.  
Further, the veteran denies symptoms in his June 1990 
examination commonly associated with these conditions, 
providing more evidence against this case.  Simply stated, 
the private medical records are found, as a whole, to provide 
evidence against these claims.  The service and, most 
importantly, post-service medical record is very clear. 

With respect to the claim of entitlement to service 
connection for bilateral pelvic pain, it is noted that, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, a medical examiner has not diagnosed a disorder 
involving either hip, other than noting the veteran's 
subjective complaints of pain in service.  Moreover, the post 
service medical evidence is silent with respect to complaints 
of or treatment for pelvic pain.  Thus, service connection 
for a bilateral pelvic disorder, manifested by bilateral 
pelvic pain, must be denied because there is no clinical 
evidence of a current disability involving either hip.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Finally, the Board emphasizes that the veteran's personal 
opinion as to the etiology of his disorders is not sufficient 
to establish service connection.  As a lay person, he is not 
competent to offer an opinion on matters of medical 
expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

In summary, the Board finds no evidence of diabetes mellitus, 
hypothyroidism, or a disorder manifested by bilateral hip 
pain in service or within any applicable presumptive period, 
and no competent, probative evidence of a nexus between the 
disorders and the veteran's period of service.  Therefore, 
the preponderance of the evidence is against service 
connection for each disorder at issue and the appeals with 
respect to these issues are denied.  38 U.S.C.A. § 5107(b).  

With respect to the issue of entitlement to an initial 
compensable rating for bilateral hearing loss, it is noted 
that the veteran's service-connected hearing loss has been 
rated under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 
349 (1992).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the May 2003 
VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
30
45
70
LEFT

30
35
50
65

The puretone average in the right ear was 43 decibels and the 
puretone average in the left ear was 45 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 100 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86. 

Similarly, on the authorized audiological evaluation during 
the October 2005 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
35
45
70
LEFT

25
40
55
65

The puretone average in the right ear was 45 decibels and the 
puretone average in the left ear was 46 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 100 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

In this regard it is noted that, on the authorized 
audiological evaluation during the September 2005 VA 
audiometric examination, pure tone thresholds, in decibels, 
demonstrated a compensable level of hearing loss.  
Specifically, these findings showed Level VI hearing acuity 
in the right ear and Level V hearing acuity in the left ear.  
However, the examiner commented that these test results are 
considered inadequate and invalid for rating purposes as 
numerous inter test inconsistencies were noted.  Accordingly, 
the results of this VA examination are invalid and will not 
be considered in the present adjudication with respect to the 
level of disability resulting from the veteran's bilateral 
hearing loss.

The Board acknowledges and understands that veteran's 
contention that his hearing loss is more severe than is 
contemplated by his currently assigned disability rating.  
However, while the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence evaluating the clinical severity of the his 
disability.  See Espiritu, supra.  As noted above, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The degree of 
bilateral hearing loss shown by the authorized examination 
fails to meet the standards for a 10 percent disability 
rating.  Therefore, the preponderance of the evidence is 
against the veteran's claim.  The veteran may always advance 
a claim for an increased rating if his hearing loss 
disability increases in severity in the future.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  No medical record would support such a 
finding and all medical records, as a whole, provide evidence 
against such a finding.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 
2003 and provided to the appellant prior to the June 2003 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's original service connection claims.  

The Board emphasizes that the appeal with respect to a 
compensable evaluation for bilateral hearing loss arises from 
an initial rating assigned when the RO awarded service 
connection, such that the original letter refers to the 
requirements for establishing service connection for this 
claim.  VA's Office of General Counsel has held that there is 
no requirement for additional 38 U.S.C.A. § 5103(a) notice on 
a "downstream" issue, i.e., an earlier effective date after 
an initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in an August 2003 letter, an August 2004 statement 
of the case, and subsequent supplemental statements of the 
case.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


